UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4995


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLTON ANTONIO EDWARDS, Nini,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:03-cr-00316-REP-1)


Submitted:   May 31, 2012                     Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Paul Gregorio, INNSBROOK LAW GROUP, P.C., Glen Allen,
Virginia, for Appellant.   Jamie L. Mickelson, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Carlton Antonio Edwards pled guilty to violating the

terms of his supervised release.                 The district court sentenced

him    to   a   term    of    forty-six    months’      imprisonment.         Appellate

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), in which he asserts there are no meritorious issues

for appeal but questions whether Edwards’ sentence is plainly

unreasonable.          Edwards filed a pro se supplemental brief further

questioning his sentence.                The Government declined to file a

brief.      We affirm.

                The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                        United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                            Thus,

this court will affirm a sentence imposed after revocation of

supervised release if it is within the governing statutory range

and not plainly unreasonable.               United States v. Crudup, 461 F.3d

433,     439-40     (4th      Cir.     2006).      In    reviewing      a   revocation

sentence,       this    court    “follow[s]     generally        the   procedural    and

substantive        considerations”          used        in   reviewing         original

sentences.        Id.        In this initial inquiry, this court takes a

more    deferential          posture    concerning      issues    of   fact    and   the

exercise of discretion than it does applying the reasonableness

review to post-conviction Guidelines sentences.                         United States

v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                          Only if this

                                            2
court    finds      the     sentence         unreasonable        must      the    Court          decide

whether it is “plainly” so.                  Id. at 657.

               A    revocation         sentence      is    procedurally          reasonable          if

the     district         court     has       considered         the        policy      statements

contained      in    Chapter       7    of    the    Sentencing        Guidelines            and    the

applicable 18 U.S.C. § 3553(a) (2006) factors.                               Crudup, 461 F.3d

at 440.     The district court must adequately explain the sentence

chosen, though it need not explain in as much detail as when

imposing    the      original       sentence.             Thompson,        595   F.3d        at    547.

Further,       we    may     consider          the    district         court’s         statements

throughout         the     entire       sentencing         proceeding,           and    find        the

court’s reasoning is “clear from the context.”                               Id.       A sentence

is    substantively         reasonable         if    the       district      court          states    a

proper    basis       for    its       imposition         of    a   sentence           up    to    the

statutory maximum.           Crudup, 461 F.3d at 440.

               We have carefully reviewed the sentencing transcript

in this case and conclude that the district court adequately

explained      its       reasons       for    the    sentence         it    chose,          including

Edwards’ history and characteristics, disrespect for the law,

refusal to be deterred from criminal conduct, and the need to

protect the public from Edwards’ further crimes.                                       We further

detect    no       error    in   the      district         court’s      decision            to    order

Edwards’ revocation sentence to be served consecutively to his



                                                 3
other    term   of    imprisonment.        See    U.S.   Sentencing         Guidelines

Manual § 7B1.3(f) (2011).

              In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                               We

therefore affirm the district court’s order revoking supervised

release and imposing sentence.             This court requires that counsel

inform Edwards, in writing, of the right to petition the Supreme

Court    of   the    United    States   for    further      review.         If   Edwards

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                        Counsel’s

motion must state that a copy thereof was served on Edwards.

              We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented     in     the    materials

before    the   court    and    argument      would   not    aid    the     decisional

process.



                                                                                 AFFIRMED




                                         4